DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of the species that the composition of claim 1 treats ED (erectile dysfunction) (claim 1), tadalafil (claims 2 and 3), THC (claims 7 and 14) and a pill (claims 12 and 16), in the replies filed on Dec. 16, Sep. 23 and Sep. 28, 2021 is
acknowledged.  No claims have been amended, canceled or added.  Claims 4, 6 and 8-10 are
withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-
elected inventions (non-elected species), there being no allowable generic or linking claim.  Applicant did not indicate explicitly whether his election was with or without traverse.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, claims 1-3, 5, 7 and 11-16 are examined on the merits herewith to the extent that they read on the elected inventions.  The restriction requirement is deemed proper and is made final.  
Claim Objections
Claims 1 and 5-7 are objected to because of the following informalities.  Appropriate correction is required.  The word “cannabis” should be written as “Cannabis,” as Cannabis is a Latin phylogenetic term and scientific name that refers to the genus of the Latin name for this plant.  
	Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are vague and indefinite, because claims 1 and 13 recite a composition comprising a therapeutically effective amount of an anti-ED (anti-erectile dysfunction) drug and Cannabis or a Cannabis extract.  But it cannot be determined from the claim language how much of the Cannabis or extract thereof is in the composition, more specifically, whether or not a therapeutically effective amount of the Cannabis or Cannabis extract is present.  The claims encompass any amount, including an amount that is barely detectable above zero and thus not therapeutically effective or effective for anything.  Clarification and appropriate correction are required.  The claims should be amended to recite that a therapeutically effective amount of the Cannabis or Cannabis extract is in the composition. 
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 11 and 13-15 are rejected under 35 U.S.C. 103 as obvious over Jenn (US 10,064,905 B1).  Jenn discloses an oral dosage form composition that is a two-part combination composition for treating ED (erectile dysfunction).  The composition also increases Cannabis extract; the component for treating ED comprises an anti-ED drug, such as Cialis®, a trademarked brand name which has the generic name of tadalafil.  The two components can be delivered together for simplicity in a combined oral preparation.  See col. 1, lines 29-42; col. 2, lines 8-16; col. 2, line 48, to col. 3, line 6; and col. 7, lines 25-26.  The Cannabis extract has a high ratio of THC:CBD, a ratio greater than 2:1, but the Cannabis extract may also have a reversed ratio of THC:CBD, a ratio less than 0.5:1, if the cause of what impedes the sexual pleasure is nervousness or anxiety (CBD is calming and soothing).  See col. 3, lines 7-25.  Each dose of THC in the composition contains 50-500 mg/dose.  See col. 4, line 60, to col. 5, line 25.  See claims 1-3, 5, 7, 13 and 14. The composition is an oral dosage form, the combination of a Cannabis extract/THC-containing brownie and a pill of an anti-ED drug.  See Examples 1-5 in cols. 9-11.  See claims 11 and 15.  The instant claims are broad and recite no structure for the composition, only that it has two components, the Cannabis or extract thereof and the anti-ED drug.  Consequently, the claims encompass the composition disclosed in the reference.  
In view of the foregoing, a holding of obviousness is required.  
Double Patenting- obviousness-type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-3, 5, 7 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,568,847 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising a Cannabis extract and a drug that treats ED (erectile dysfunction).  The patented claims are narrower than the instant claims, because the patented claims recite that the composition comprises sildenafil (Viagra®), while the instant claims recite that the composition comprises any anti-ED drug.  Also, the patented claims are narrower than the instant claims, because they recite a range for the THC of 5-50 mg, while the instant claims lack this range.  But, this difference in scope does create separate .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-12-21